DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 12/15/2021, with respect to claims 1-3 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-3 have been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1, 3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 11 and 17 (the independent claims of the instant application), though Shepherd et al. (U.S. Patent Number 6274100, from hereinafter “Shepherd”) teaches a source storing apparatus (abstract) comprising a source tank and a shielding plug (FIG. 1, housing 10 of cylindrical formation, top 14, tower 16, door 18) being provided with an opening and an accommodating cavity (FIG. 1, housing 10 has an empty space that contains blocks 32 and 34 that carries cobalt 60 sources, top 14, tower 16, door 18), the accommodating cavity being configured to accommodate a cobalt 60 source box (FIG. 1, blocks 32 and 34 that carries cobalt 60 sources, turntables 40b and 40d, rotatable carousel 72), the shielding plug being configured to seal an opening of the accommodating cavity (FIG. 1, housing 10 has an empty space that contains blocks 32 and 34 that carries cobalt 60 sources, top 14, tower 16, door 18) wherein a first connecting structure is provided on the cobalt source box (FIG. 1, blocks 32 and 34 that carries cobalt 60 sources, turntables 40b and 40d, rotatable carousel 72), a second connecting structure is provided on an outer side of the shielding plug, and a first connecting structure is detachably connected to the pickup structure (columns 2-5, lines 46-11), Shepard fails to teach these additional limitations, specifically the slot/first and second opening intercommunication. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881